Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection in combination with Connor et al. US 2011/0046658 and Ensminger et al. US 5053013.  Connor et al. discloses a closure mechanism being remotely opened or closed by an operator by pushing, pulling or rotating a wire (paragraph 0045, 0046), or a closure mechanism comprising a one-way valve (paragraph 0051).  Ensminger et al. teaches a one-way valve including a leaflet valve (column 3, lines 15-19). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharczyk et al. US 6463317 in view of Connor et al. US 2011/0046658.
Regarding claims 1, Kucharczyk et al. discloses an intrasacular aneurysm occlusion device comprising:
a neck bridge 14 with a distal-facing concavity (see annotated figure 3 below, distal facing concavity within the proximal portion of spherical neck bridge when expanded) wherein the neck bridge is configured to be inserted and then radially-expanded within an aneurysm sac 22 (figure 5), and 
a proximal-to-distal opening and/or lumen 10 through the neck bridge (figure 3), wherein embolic material is inserted through the opening and/or lumen into the aneurysm sac (column 16, lines 15-17); and
a closure mechanism (elastic ties 20) which closes the proximal-to-distal opening and/or lumen after the embolic material has been inserted into the aneurysm sac (column 15, lines 52-55).

    PNG
    media_image1.png
    883
    614
    media_image1.png
    Greyscale

Kucharczyk et al. fails to explicitly disclose a cross-sectional area of the opening and/or lumen is in the range of 5% to 15% of a maximum cross-sectional area of the neck bridge, or a wire connected to the closure mechanism, wherein the closure mechanism is remotely opened or closed by the operator pushing, pulling or rotating the wire. 
In re Aller, 105 USPQ 233.  Examiner further notes that the device may be configured or capable of providing this range, as the size and shapes of any particular aneurysm and aneurysm bridge may vary. 
Connor et al. discloses an aneurysm occlusion device comprising a neck bridge having a proximal to distal opening (figure 1, through mesh 2) wherein embolic material 7 is inserted through the opening (figure 2), a closure mechanism which closes the proximal to distal opening 8 after the embolic material is inserted (figure 4), and a wire 6 connected to the closure mechanism, wherein the closure mechanism is remotely opened or closed by an operator by the operator pushing, pulling or rotating the wire (paragraphs 0045, 0046; wire cord 6 can be pulled to detach a portion of the cord closure 6, or the closure can include a wire, tie, clasp, adhesive or a fusion).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kucharczyk et al. with a cross sectional area of the opening being within the range of 5% to 15% of a maximum cross sectional area of the neck bridge, as is known in the art to provide the desired dimensions to obtain occlusion, and with a wire connected to the closure mechanism, wherein the mechanism is remotely opened or closed by an operator by pushing pulling or rotating the wire, as taught by Connor et al., to control the closure from a remote location to occlude the embolic members after they are inserted into the aneurysm.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharczyk et al. US 6463317 in view of Connor et al. US 2011/0046658 in view of Ensminger et al. US 5053013.

a neck bridge 14 with a an ellipsoidal or spherical neck bridge (figure 3) wherein the neck bridge is configured to be inserted and then radially-expanded within an aneurysm sac 22 (figure 5), and wherein the neck bridge is configured to be wider than the aneurysm neck and cover the interior of the aneurysm neck after the neck bridge has been expanded within the aneurysm sac (column 16, lines 18-28, neck bridge or parachute is expanded to abut or be flush against the surface of aneurysm, figures 4, 5);
a proximal-to-distal opening and/or lumen 10 through the neck bridge (figure 3), wherein embolic material is inserted through the opening and/or lumen into the aneurysm sac (column 16, lines 15-17); and
a closure mechanism (elastic ties 20) which closes the proximal-to-distal opening and/or lumen after the embolic material has been inserted into the aneurysm sac (column 15, lines 52-55).

    PNG
    media_image1.png
    883
    614
    media_image1.png
    Greyscale


Connor et al. discloses an aneurysm occlusion device comprising a neck bridge having a proximal to distal opening (figure 1, through mesh 2) wherein embolic material 7 is inserted through the opening (figure 2), a closure mechanism which closes the proximal to distal opening 8 after the embolic material is inserted (figure 4), the closure mechanism can include a variety of closure elements in various examples, including a wire, tie, shape memory, clasp, adhesive or a fusion (paragraph 0045), the embolic members may pass through a cylinder having a one-directional valve (paragraph 0051).  Connor et al. fails to explicitly disclose the closure mechanism one-way valve being a leaflet valve. 
Ensminger et al. teaches an infusion device for introducing material into a patient, the device comprising a valve assembly, such as a leaflet valve, that includes flaps or leaves to resist the flow of fluids across the valve (column 3, lines 15-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kucharczyk et al. with a closure mechanism including a one-way valve, as taught, as taught by Connor et al., and the one-way valve being a leaflet valve, as taught by Ensminger et al., as it is known in the art to provide one-way valve, including leaflet valves, to provide an assembly to resist or close off the flow of fluids through an opening. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. US 2008/0281350 in view of Connor et al. US 2011/0046658 in view of Ensminger et al. US 5053013.
Regarding claim 3, Sepetka et al. discloses an intrasacular aneurysm occlusion device (paragraph 0003) comprising:
a bowl-shaped neck bridge 200 (figure 3C), wherein the neck bridge is configured to be inserted and then radially- expanded within an aneurysm sac (inserted into the aneurysm sac 220, figure 3A, expanded as shown in figures 3B and 3C), and wherein the neck bridge is configured to be wider than 
a proximal-to-distal opening and/or lumen through the center of the neck bridge, wherein embolic material is inserted through the opening and/or lumen into the aneurysm sac (figure 3D, embolic members 215 inserted through opening through catheters 205 and 210 and into through the neck bridge into the aneurysm).
Sepetka et al. fails to disclose a closure mechanism which closes the proximal-to-distal opening and/or lumen after the embolic material has been inserted into the aneurysm sac, the closure mechanism being a leaflet valve. 
Connor et al. discloses an aneurysm occlusion device comprising a neck bridge having a proximal to distal opening (figure 1, through mesh 2) wherein embolic material 7 is inserted through the opening (figure 2), a closure mechanism which closes the proximal to distal opening 8 after the embolic material is inserted (figure 4), the closure mechanism can include a variety of closure elements in various examples, including a wire, tie, shape memory, clasp, adhesive or a fusion (paragraph 0045), the embolic members may pass through a cylinder having a one-directional valve (paragraph 0051) to maintain embolic material within the aneurysm sac (figure 4).  Connor et al. fails to explicitly disclose the closure mechanism one-way valve being a leaflet valve. 
Ensminger et al. teaches an infusion device for introducing material into a patient, the device comprising a valve assembly, such as a leaflet valve, that includes flaps or leaves to resist the flow of fluids across the valve (column 3, lines 15-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kucharczyk et al. with a closure mechanism including a one-way valve, as taught, as taught by Connor et al., and the one-way valve being a leaflet valve, as taught by Ensminger et al., as it is known in the art to provide one-way valve, including leaflet valves, to provide an . 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771